142 N.W.2d 63 (1966)
STATE of Minnesota, Respondent,
v.
Victor BOSNICH, Appellant.
No. 39783.
Supreme Court of Minnesota.
April 15, 1966.
Vincent E. Platt, Minneapolis, for appellant.
Robert W. Mattson, Atty. Gen., St. Paul, George M. Scott, County Atty., Wm. S. Posten, Asst. County Atty., Minneapolis, for respondent.
PER CURIAM.
Defendant appeals from a conviction for theft prosecuted under Minn.St. 609.52, subds. 2(1) and 3(3)(a) (L.1963, c. 753, § 609.52, subds. 2[1] and 3[3][a]), asserting that his arrest was illegal; that he was deprived of counsel; that the evidence fails to sustain the verdict; and that he is now entitled to a substitution of attorneys.
Defendant complains of brutal treatment incident to his arrest which he contends deprived the court of jurisdiction. In addition, he alleges he was denied the right to counsel for a period of 8 days following his arrest. These matters do not appear in the settled case or in the record, and since they were not presented to the trial court, we decline to review them. In any event, they are not shown to have resulted in any prejudice on the question of defendant's guilt or innocence, State v. Perra, 266 Minn. 545, 125 N.W.2d 44; Williams v. United States, 120 App.D.C. 244, 345 F.2d *64 733, as he was adequately represented by the public defender throughout all these proceedings from the time of his arraignment in the district court.
Three eyewitnesses identified defendant as one of the two persons who committed the theft for which he was prosecuted. We find the evidence sufficient to support his conviction.
Although the attorney who was appointed to represent defendant on appeal initially took the position that there was no basis in the record for reversal, he has nevertheless pursued the appeal vigorously and conscientiously. Whatever may have been his original appraisal, he has now diligently discharged his duty in advocating appellant's cause. Bentley v. State (Alaska) 393 P.2d 225.
Affirmed.